NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With this Examiner’s Amendment, claims 1, 2, 4-11, and 13-18 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Zylka on January 21, 2022.
The claims in the application have been amended as follows: 
11.  (Currently Amended)       An animal pen comprising 
a frame, the frame including a plurality of frame members, the plurality of frame
members being interconnected by a plurality of connectors, the frame members being at least partially hollow and being substantially tubular, 
a plurality of walls substantially surrounding a space, each of the walls including one or more wall panels, the wall panels being received in a respective slot of the surrounding frame members such that the wall panels engage with the slots and are held in a substantially vertical orientation, the wall panels being solid and being made of a transparent or highly translucent material; and
a door panel operatively connected to the frame, the door panel being configured to be selectively opened and closed, the door panel defining at least a portion of one of the walls when closed, an opening to the space being defined when the door panel is opened, whereby an animal can enter or exit the pen through the door opening when the door panel is open,
the frame including a top frame member located above the door panel when closed, the top frame member does not move with the door panel when opened, the top frame member defining an uppermost portion of the frame, the top frame member extending substantially horizontally, the top frame member being configured to be selectively moved out of the way, thereby allowing a person to walk directly into the space without having to step over a top of the animal pen.

12.  (Canceled)

13.  (Currently Amended) The animal pen of claim [[12]]- 11, wherein the plurality of frame members includes a substantially vertical frame member that defines a corner of the animal pen, wherein the door panel is operatively connected to the substantially vertical frame member by one or more hinges.

14.  (Currently Amended) The animal pen of claim [[12]] 11, wherein the door panel is configured to be selectively locked and unlocked, wherein the door panel includes one or more latching members on an inner side of the door panel and one or more user interface elements on an outer side of the door panel, wherein the each of the latching members is operatively connected to a respective user interface element, and wherein the latching member is movable in response to a user's manipulation of the user interface element.

19-21.  (Canceled)




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every feature of independent claims 1 and 11. Specifically, the prior art of record does not disclose or render obvious an animal pen comprising a frame, a plurality of wall panels, and “a door panel operatively connected to the frame, the door panel being configured to be selectively opened and closed, the door panel defining at least a portion of one of the walls when closed, an opening to the space being defined when the door panel is opened, whereby an animal can enter or exit the pen through the door opening when the door panel is open, the frame including a top frame member located above the door panel when closed, the top frame member does not move with the door panel when opened, the top frame member defining an uppermost portion of the frame, the top frame member extending substantially horizontally, the top frame member being configured to be selectively moved out of the way, thereby allowing a person to walk directly into the space without having to step over a top of the animal pen,” as recited in claims 1 and 11. 
	U.S. Patent Application 9,622,602 to Potter teaches an animal pen that includes a frame, a plurality of wall panels, and a door panel. While Potter teaches a top frame member, Potter does not teach “the top frame member does not move with the door panel when opened… the top frame member being configured to be selectively moved out of the way, thereby allowing a person to walk directly into the space without having to step over a top of the animal pen.” U.S. Patent No. 2,578,848 to Shirley teaches  “the top frame member does not move with the door panel when opened… the top frame member being configured to be selectively moved out of the way, thereby allowing a person to walk directly into the space without having to step over a top of the animal pen.” Shirley does not teach an animal pen that includes a plurality of wall panels. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643